


110 HR 6281 IH: High School Sports Anti-Drug

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6281
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide States with the resources needed to rid our
		  schools of performance-enhancing drug use.
	
	
		1.Short titleThis Act may be cited as the
			 High School Sports Anti-Drug
			 Act.
		2.
			 Pilot drug-testing programs for performance-enhancing drugs
			(a)PurposeThe
			 purpose of this section is to supplement the other student drug-testing
			 programs assisted by the Office of Safe and Drug-Free Schools of the Department
			 of Education by establishing, through the Office, a grant program that will
			 allow State educational agencies to test secondary school students for
			 performance-enhancing drug use.
			(b)Program
			 authorizedThe Secretary of Education, acting through the
			 Assistant Deputy Secretary of the Office of Safe and Drug-Free Schools, shall
			 award, on a competitive basis, grants to State educational agencies to enable
			 the State educational agencies to develop and carry out statewide pilot
			 programs that test secondary school students for performance-enhancing drug
			 use.
			(c)ApplicationA
			 State educational agency that desires to receive a grant under this section
			 shall submit an application to the Secretary of Education at such time, in such
			 manner, and containing such information as the Secretary may require.
			(d)PriorityIn
			 awarding grants under this section, the Secretary of Education shall give
			 priority to State educational agencies that incorporate community organizations
			 in carrying out the recovery, counseling, and treatment programs described in
			 subsection (e)(1)(B).
			(e)Use of
			 funds
				(1)Drug-testing
			 program for performance-enhancing drugsA State educational
			 agency that receives a grant under this section shall use not more than 90
			 percent of the grant funds to carry out the following:
					(A)Implement a
			 drug-testing program for performance-enhancing drugs that is limited to testing
			 secondary school students who meet 1 or more of the following criteria:
						(i)The
			 student participates in the school’s athletic program.
						(ii)The
			 student is engaged in a competitive, extracurricular, school-sponsored
			 activity.
						(iii)The student and
			 the student's parent or guardian provides written consent for the student to
			 participate in a voluntary random drug-testing program for
			 performance-enhancing drugs.
						(B)Provide recovery,
			 counseling, and treatment programs for secondary school students tested in the
			 program who test positive for performance-enhancing drugs.
					(2)PreventionA
			 State educational agency that receives a grant under this section shall use not
			 less than 10 percent of the grant funds to establish statewide policies that
			 discourage the use of performance-enhancing drugs, through educational or other
			 related means.
				(f)ReportFor
			 each year of the grant period, a State educational agency that receives a grant
			 under this section shall prepare and submit an annual report to the Assistant
			 Deputy Secretary of the Office of Safe and Drug-Free Schools on the impact of
			 the pilot program, which report shall include—
				(1)the number and
			 percentage of students who test positive for performance-enhancing
			 drugs;
				(2)the cost of the
			 pilot program; and
				(3)a
			 description of any barriers to the pilot program, as well as aspects of the
			 pilot program that were successful.
				(g)DefinitionsIn
			 this section, the terms State educational agency and
			 secondary school have the meanings given the terms in section 9101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(h)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000 for fiscal year 2009 and $20,000,000 for fiscal years 2010
			 and 2011.
				(2)Separation of
			 fundsThe Secretary of Education shall keep any funds authorized
			 for this section under paragraph (1) separate from any funds available to the
			 Secretary for other student drug-testing programs.
				
